Name: 2002/29/EC: Commission Decision of 8 January 2002 on financial assistance from the Community for storage in France, Italy and the United Kingdom of antigens for production of foot-and-mouth disease vaccines (notified under document number C(2001) 4736)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  health;  cooperation policy;  agricultural activity
 Date Published: 2002-01-16

 Avis juridique important|32002D00292002/29/EC: Commission Decision of 8 January 2002 on financial assistance from the Community for storage in France, Italy and the United Kingdom of antigens for production of foot-and-mouth disease vaccines (notified under document number C(2001) 4736) Official Journal L 013 , 16/01/2002 P. 0025 - 0027Commission Decisionof 8 January 2002on financial assistance from the Community for storage in France, Italy and the United Kingdom of antigens for production of foot-and-mouth disease vaccines(notified under document number C(2001) 4736)(2002/29/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field(1), as last amended by Decision 2001/572/EC(2), and in particular Article 14 thereof,Whereas:(1) By virtue of Council Decision 91/666/EEC of 11 December 1991 establishing Community reserves of foot-and-mouth disease vaccines(3), as last amended by Commission Decision 2001/181/EC(4), establishment of antigen banks is part of the Community's action to create Community reserves of foot-and-mouth disease vaccines.(2) Article 3 of that Decision designates the "Laboratoire de pathologie bovine du Centre national d'Ã ©tudes vÃ ©tÃ ©rinaires et alimentaires" at Lyon in France, which is now part of the "Agence FranÃ §aise de SÃ ©curitÃ © Sanitaire des Aliments (ASSA)", and the "Istituto Zooprofilattico Sperimentale die Brescia" in Italy, as the antigen banks holding Community reserves, and provides for a procedure to designate other establishments as antigen bank by Commission Decision.(3) Article 1 of Commission Decision 2000/111/EC(5) further designates Merial SAS as the antigen bank holding Community reserves.(4) The functions and duties of these antigen banks are specified in Article 4 of Decision 91/666/EEC and Community assistance must be conditional on accomplishment of these.(5) Community financial assistance should be granted to the banks providing services to the Community to enable them to carry out during 2002 the said functions and duties.(6) For budgetary reasons the Community assistance should be granted for a period of one year.(7) According to Article 3(2) of Council Regulation (EC) No 1258/1999 of 17 May 1999 on the financing of the common agricultural policy(6), programmes for the eradication of animal diseases shall be financed under the Guarantee Section of the EAGGF; for financial control purposes Articles 8 and 9 of this Regulation apply.(8) The financial contribution of the Community shall be granted to Member States provided that the authorities supply all the necessary information within the time limits set.(9) The financial contribution of the Community shall be granted to Merial SAS in accordance with contractual terms and conditions.(10) The measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 11. The Community shall grant financial assistance to France for the stocking of antigens for the production of foot-and-mouth disease vaccines.2. The "Agence FranÃ §aise de SÃ ©curitÃ © Sanitaire des Aliments (ASSA)" at Lyon in France shall hold the stock of antigens to which paragraph 1 relates.3. The Community's financial assistance shall be up to a maximum of EUR 30000 for the period 1 January to 31 December 2002.Article 21. The Community shall grant financial assistance to Italy for the stocking of antigens for the production of foot-and-mouth disease vaccines.2. The "Istituto Zooprofilattico Sperimentale Di Brescia" in Italy shall hold the stock of antigens to which paragraph 1 relates.3. The Community's financial assistance shall be up to a maximum of EUR 30000 for the period 1 January to 31 December 2002.Article 31. The Community's financial assistance referred to in Article 1(3) and Article 2(3) shall be paid following the presentation by the Member State concerned of supporting documents which demonstrate the effective completion of the tasks.2. The supporting documents referred to in paragraph 1 must be presented to the Commission before 1 March 2003 and they shall include:(a) technical information on:- the amount and type of antigen stored (storage records),- storage equipment used (type, number and capacity of tanks),- security systems in place (temperature control, anti-theft measures),- insurance arrangements (fire, accidents);(b) financial information (completion of table as shown in the Annex).Article 41. The Community shall grant financial assistance to Merial SAS, Lyon, France, for the stocking of antigens for the production of foot-and-mouth disease vaccines.2. Merial SAS, Lyon, shall hold the stock of antigens to which paragraph 1 relates at the premises of Merial SAS in Lyon, France, (two containers) and at the premises of Pirbright, United Kingdom, (four containers).3. The Community's financial assistance shall be up to a maximum of EUR 48000 for the period 1 January to 31 December 2002.Article 51. To meet the objectives of Article 4, the Commission shall conclude a contract with Merial SAS without delay.2. The Director-General of the Directorate-General for Health and Consumer Protection shall be authorised to sign the contract on behalf of the European Commission.Article 6This Decision is addressed to the Member States.Done at Brussels, 8 January 2002.For the CommissionDavid ByrneMember of the Commission(1) OJ L 224, 18.8.1990, p. 19.(2) OJ L 203, 28.7.2001, p. 16.(3) OJ L 368, 31.12.1991, p. 21.(4) OJ L 66, 8.3.2001, p. 39.(5) OJ L 33, 8.2.2000, p. 19.(6) OJ L 160, 26.6.1999, p. 103.ANNEX>PIC FILE= "L_2002013EN.002702.TIF">